Citation Nr: 1404217	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-33 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

Left ear hearing loss clearly and unmistakably preexisted the Veteran's service and clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of the Veteran's service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in January 2010 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in November 2010 and December 2010.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and the December 2010 examiner offered a well-supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

The Veteran contends that he has left ear hearing loss that is due to in-service acoustic trauma.  See e.g., August 2010 statement.  As service connection for right ear hearing loss and tinnitus has been granted, in-service acoustic trauma is conceded. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2013).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs include his April 1966 pre-induction examination that reported his hearing acuity in pure tone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
0 (10)
0 (10)
XXXX
45 (50)

The pre-induction examination shows that he was assigned a profile of "2" for his hearing and ears.  The "PULHES" medical profile system is designed to reflect the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "H" is indicative of the "hearing and ear."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  
His separation examination November 1968 showed that the Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
XXXX
40

VA examinations in November 2010 and December 2010 both show left ear hearing loss as defined by VA.  The Veteran reported his in-service acoustic trauma as well as post-service noise exposure.  The December 2010 examiner noted that the Veteran's left ear showed hearing loss on the induction physical and the same hearing loss on the separation physical, with no significant changes.  The examiner opined that since hearing loss due to noise occurs at the time of the exposure and not subsequently, it was not likely that the current hearing loss in the left ear was caused by his active duty noise exposure.  The same examiner provided a positive nexus opinion for the Veteran's right ear hearing loss.

Submitted with his substantive appeal in December 2011, the Veteran submitted internet articles regarding threshold shifts worsening over time.  No medical evidence has been presented showing that preexisting left ear hearing loss was aggravated by his military service.  

Based on a review of the evidence, the Board concludes that service connection for left ear hearing loss is not warranted.  Although in-service acoustic trauma is conceded and current left ear hearing loss as defined by VA has been shown, the evidence fails to show that such hearing loss is related to the Veteran's military service.  

The Board finds that the presumption of soundness has been rebutted with regards to the Veteran's left ear hearing loss.  The evidence shows that the Veteran's left ear hearing loss clearly and unmistakably preexisted his military service.  His April 1966 pre-induction examination clearly showed left ear hearing loss meeting VA's definition of hearing loss as evidenced by the pure tone threshold at 4000 Hertz.  Furthermore, he had a profile of "2" for his hearing and ears, indicating less than a high level of fitness.  Therefore, the Board concludes that clear and unmistakable evidence has been presented to show that the Veteran had left ear hearing loss that preexisted his military service.

The evidence also shows that the Veteran's preexisting left ear hearing loss was clearly and unmistakably not worsened beyond its natural progression due to the in-service acoustic trauma.  The only medical opinion of record, that of the December 2010 examiner, shows that there were no significant changes in the Veteran's left ear hearing loss on his pre-induction and separation examinations.  Such opinion is supported by the Veteran's STRs as discussed above.  The examiner also opined that the current hearing loss in the left ear was not likely caused by his active duty noise exposure since hearing loss due to noise occurs at the time of the exposure and not subsequently.  That opinion is uncontradicted.  Although the examiner did not specifically phrase their opinion in terms of aggravation, by opining that there were no significant changes in the Veteran's left ear hearing acuity between his pre-induction and separation examinations, as well as opining that hearing loss due to noise occurs at the time of exposure, when taken together, such opinions constitute clear and unmistakable evidence that there was no aggravation.  

The evidence fails to show that the preexisting left ear hearing loss was aggravated by the Veteran's in-service acoustic trauma.  The Veteran's STRs do not show any left ear hearing loss complaints; there is nothing in the contemporaneous service records to show that the Veteran's preexisting left ear hearing loss was aggravated beyond its natural progression.  In light of the December 2010 VA examiner's uncontradicted opinion, as well as the left ear hearing acuity findings shown on his pre-induction and discharge examinations, the Board concludes that the Veteran's preexisting left ear hearing loss clearly and unmistakably was not aggravated by his military service.  

While the Veteran submitted articles pertaining to threshold shifts worsening over time, they are not specific to his particular left ear hearing loss, nor do such articles address the fact that the Veteran's left ear hearing loss preexisted his military service.  Therefore, the Board finds that they lack probative value as to whether service connection is warranted for the Veteran's left ear hearing loss.  
Although as a lay person, the Veteran is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of left ear hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  As such, his own assertions as to etiology have no probative value.

Based on the evidence, the Board finds that left ear hearing loss clearly and unmistakably preexisted the Veteran's military service and the left ear hearing loss clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of the Veteran's military service.  Accordingly, the Board concludes that left ear hearing loss was not incurred or aggravated in service.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for left ear hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


